Citation Nr: 1019576	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  00-04 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of an 
experimental vaccine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

When this case was most recently before the Board in March 
2009, it was decided in part and remanded in part.  The 
required development has been completed, and the case has 
been returned to the Board for further appellate review. 


FINDING OF FACT

At no time during the pendency of this claim has the Veteran 
had any residual of an experimental vaccination received 
during service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
residuals of an in-service vaccination are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial 
error')."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Veteran's claim was initially adjudicated before the 
enactment of the VCAA in November 2000.  The record reflects 
that the Veteran was provided with the notice required under 
the VCAA by letter mailed in May 2001 with additional notice 
concerning the disability-rating and effective-date elements 
of the claim in a June 2007 notice letter.  

Although adequate notice was not provided until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the claim in July 2009.  There is no indication 
or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The record reflects that service treatment records, service 
personnel records, VA treatment records and examination 
reports, Social Security records, private treatment records 
and the Veteran's many contentions have been obtained and 
associated with the record.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence. 

The Board notes that the Veteran has submitted an 
adjudicatory notice from the Social Security Administration.  
However, the findings of the Administration Law Judge 
indicate that the Veteran is disabled due to being post-
coronary angioplasty with stenting; and having bilateral 
hearing loss, gallstones, and jaundice.  Thus, the Veteran 
was not adjudicated as disabled due to the musculoskeletal 
conditions claimed for in the current claim for service 
connection.  Therefore, the Board is also satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service treatment records indicate that he 
voluntarily participated in a research project, a live 
adenovirus vaccine study, performed from February 1965 to 
June 1965.  The entry additionally indicates that there were 
no physical or psychological reactions noted.  A May 1966 
service treatment record indicates that the Veteran 
complained of loss of coordination in his right shoulder and 
back.  The Veteran was diagnosed with a circumflex nerve 
palsy in his right deltoid related to nerve pressure from his 
sleeping position.  The Board additionally notes that the 
report of the Veteran's separation examination in January 
1968 indicates normal findings on clinical evaluation of the 
upper extremities and a normal neurological test.  

Private medical records from November 1996 to December 1996 
indicate that the Veteran had a recurrent flare of his back 
with spasm and radicular symptomatology.  The Veteran was 
subsequently released by the neurosurgeon as his back was 
ninety-five percent back to normal.  X-rays at that time 
showed arthritic changes and straightening of the spine.

VA treatment records from May 2000 indicate that the Veteran 
reported a history of low back pain since 1995 and neck pain 
since 1992.  A June 2001 neurosurgery note indicates that the 
Veteran returned to the clinic after an MRI which indicated 
no gross abnormalities or herniated discs observed by the 
radiologist.  However, the June 2001 MRI results denote mild 
spondylosis of the lumbar spine with minimal posterior 
bulging of the discs and compression of the anterior aspect 
of the thecal sac with no evidence of nerve root compression.  
The June 2001 MRI also revealed that the Veteran had spinal 
canal and foraminal stenosis secondary to spondylytic changes 
and posterior disco-ostophytes.  A May 2002 treatment note 
indicates that the Veteran was afraid his back pain was due 
to adenovirus testing.  An October 2002 treatment note 
reports that the Veteran had had chronic back pain since 
1992, sustained while gardening.  A November 2006 X-ray study 
disclosed scattered degenerative changes with mild S-shaped 
scoliosis.  A December 2006 MRI result indicates minimal S-
shaped scoliosis of the lumbosacral spine and a moderate size 
right central disc protrusion at L4-5.

The Veteran was afforded a VA examination in June 2009.  The 
examiner reviewed the Veteran's claims file and reiterated 
relevant records as described above.  By way of history, the 
Veteran indicated to the examiner that he had been given a 
experimental vaccine during active service; he lost use of 
his right arm during active service temporarily and was told 
it was a pinched nerve; he was struck in the back of the 
head/neck by a dumpster lid in 1977; and he had a couple of 
motor vehicle accidents without medical attention.  The 
Veteran also indicated that he began having noticeable neck 
pain during the mid-1990s with low back pain beginning in the 
early to mid-1990s.  He also reported he hit a hole while 
riding a mower which flared his back.  The examiner indicated 
that the Veteran's cervical and lumbar spine conditions are 
not a result of or caused by the Veteran's active service or 
related to a live adenovirus vaccine as degenerative disc 
disease is most often the result of gradual, age-related wear 
and tear.  The examiner further indicated that as people age, 
the discs lose some water content making them less flexible 
and more prone to tearing and rupturing with even a minor 
strain or twist.

To summarize, there is no probative medical evidence that the 
Veteran has a current disability which is related to his in-
service vaccination of an adenovirus.  In this regard, the 
Board notes that the VA examiner indicated that the Veteran's 
degenerative disc disease is more probably related to age-
related wear and tear.  Additionally, the Board notes that 
the Veteran's service treatment records indicate that there 
were no residuals of the Veteran's vaccination and his 
separation examination disclosed no neurological or 
musculoskeletal abnormality.  The Board additionally observes 
that by the Veteran's own admission, his back condition began 
in the 1990s, more than twenty years after active service.  
Thus, there is no objective indication in the claims file 
that the Veteran had a current disability which is related to 
a vaccination administered in 1965.

While the Veteran might sincerely believe that he has 
residuals of the in-service vaccination,  as a layperson, he 
is not competent to provide an opinion requiring medical 
expertise.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As discussed 
above, the medical evidence indicates that no residual of the 
vaccination has been present at any time during the pendency 
of this claim.

In reaching the conclusion above the Board has considered the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of an 
experimental vaccine is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


